DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims. 

Claim Objections
Claims 2, 5 and 13 are objected to because of the following informalities.
Claim 2 recites “further comprising a third mixing unit configured for mixing the first liquid fraction with steam, and a convection zone of the pyrolysis reactor configured for heating the steam-first liquid fraction mixture prior to the hydrocracking reactor system.” The limitation “the steam-first liquid fraction mixture” lacks antecedent basis, although it appears to be in reference to the mixture resulting from “mixing the first liquid fraction with steam.” For clarity, Applicant is suggested to include “to form a steam-first liquid fraction mixture” after “with steam.”
Claims 5 (line 8) and 13 (line 7) recite “a hyrotreated liquid,” which appears to be a typographical error. Applicant is suggested to amend the above limitation to read “hydrotreated liquid.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US Pub. 2016/0097002 A1, cited in IDS dated 12/11/2020; hereinafter “Sundaram 2016”), in view of Sundaram et al. (“Thermodynamic Model of Sediment Deposition in the LC-FINING Process” Energy & Fuels 2008, 22, 3226–3236; hereinafter “Sundaram 2008”)
Regarding claim 1, Sundaram 2016 discloses a system for thermally cracking a hydrocarbon mixture to produce olefins, the system comprises:
a first mixing unit (line 22 in Fig. 1) configured for mixing a whole crude and a gas oil to form a hydrocarbon mixture ([0020], [0041], Fig. 1; please note that feed line 22 can include 
	a heater (24) configured for heating the hydrocarbon mixture and vaporizing a portion of hydrocarbons in the hydrocarbon mixture to form a heated hydrocarbon mixture (26) ([0042], Fig. 1);
a first separator (27) configured for separating the heated hydrocarbon mixture into a first vapor fraction (28) and a first liquid fraction (30) at a desired cut point, e.g., about 200ºC ([0032], [0042], Fig. 1);
a second mixing unit (line 42) configured for mixing steam (flowing via line 40) with the first vapor fraction to form a steam-first vapor fraction mixture ([0044], Fig. 1; please note that the mixing of steam with the first vapor fraction occurs in line 42);
a heating coil (44) in a convection zone (2) of a pyrolysis reactor (1) configured for superheating the steam-first vapor fraction mixture to form a superheated mixture (in line 46) ([0044], Fig. 1); and
a first radiant coil (4) in a radiant zone (3) of the pyrolysis reactor configured for receiving the superheated mixture and producing a thermally cracked effluent (via line 12) containing a mixture of olefins and paraffins ([0044], Fig. 1).
Sundaram 2016 does not explicitly disclose that the system comprises:
a hydrocracking reactor system configured for contacting the first liquid fraction with a hydrocracking catalyst to crack a portion of hydrocarbons in the first liquid fraction, and recovering an effluent containing additional olefins and/or dienes from the hydrocracking reactor system;
a separator configured for separating unreacted hydrogen from hydrocarbons in the effluent; and
a fractionator configured for fractionating the hydrocarbons in the effluent to form two or more hydrocarbon fractions, one of which is the gas oil.
one, two, three or more individual cuts can be performed for crude and each cut can be processed separately at optimum conditions in the cracking step ([0028], [0070]). Sundaram 2016 also teaches removing heavy hydrocarbons such as those having a boiling point over 550ºC from the hydrocarbon feed, e.g., via a liquid fraction, because it results in the formation of coke in the reactor, and suggests sending it to fuel or using it in other refinery processes ([0021], [0028], [0037], [0051], [0066]). Therefore, Sundaram 2016 is interpreted to suggest that it encompasses an embodiment for a one-cut configuration where a hydrocarbon feed is fractionated such that a single cut containing hydrocarbons with a boiling point of 550 ºC or below is subjected to the thermal cracking while a liquid cut comprising hydrocarbons with a boiling point over 550 ºC is removed from the hydrocarbon feed for further processing. Fig. 1 currently illustrates a process flow diagram of a system drawn to the thermal cracking of two cuts (28 and 58) while producing a liquid fraction containing heavy hydrocarbons ([0044]-[0045]; Fig. 1). However, in the case of the one-cut configuration, one skilled in the art would understand that the use of the second separator (56) in Fig. 1 and its associated components could be omitted. One would also understand that that the first separator (27) could be operated at a proper cut point such that a vapor stream (e.g. stream 28) containing hydrocarbons with a boiling point of 550ºC or below is obtained for the cracking while a first liquid fraction (e.g. stream 30 from the separator 27) containing hydrocarbons having a boiling point over 550ºC is recovered and sent to a subsequent process, instead of being sent to the second separator (56). MPEP 2144.04 II. 
With regard to the claimed hydrocracking reactor system, separator, and fractionator, Sundaram discloses that unvaporized liquid (e.g. heavy hydrocarbons) may be upgraded in refinery processes such as “LC-FINING process” to produce higher value products ([0037]; [0067]). Sundaram 2008 discloses that LC-FINING is a hydrocracking process for processing 

    PNG
    media_image1.png
    385
    677
    media_image1.png
    Greyscale

It is noted that the LC-fining process involves the use of a separator (“HP Separator” in Figure 1) for separating hydrogen from the hydrocarbons in the LC-fining effluent and a fractionator (e.g. “Vac. Tower” producing a vacuum gas oil and a vacuum residue) configured for fractionating the hydrocarbons in the effluent to form two or more hydrocarbon fractions, one of which is the gas oil.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Sundaram 2016 by further comprising (a) a hydrocracking reactor system configured for contacting the first liquid fraction (e.g. a fraction containing hydrocarbons with a boiling point over 550 ºC) with a hydrocracking catalyst to crack a portion of hydrocarbons in the first liquid fraction, and recovering an effluent containing additional olefins and/or dienes from the hydrocracking reactor system, (b) a separator configured for separating unreacted hydrogen from hydrocarbons in the effluent, and (c) a fractionator configured for fractionating the hydrocarbons in the effluent to form two or more 

	Regarding claim 2, Sundaram 2016 discloses that the system further comprises a third mixing unit (i.e. the feed line wherein stream 30 in Fig. 1 is mixed with stream 50) configured for mixing the first liquid fraction (30) with steam (50), and a convection zone (2) of the pyrolysis reactor configured for heating the steam-first liquid fraction mixture prior to the hydrocracking reactor system ([0045]). 

	Regarding claim 3, Sundaram 2016 discloses that the heater (24) configured for heating the hydrocarbon mixture is disposed in the convection zone (2) of the pyrolysis heater ([0042]).

Regarding claim 4, Sundaram 2016 further discloses a feed line (72) for providing steam to the first separator and a feed line (74) for providing steam to the second separator ([0047], [0054]; Fig. 1).

Allowable Subject Matter
Claims 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance. 

a first vaporizer (24 in Fig. 1) configured for partially vaporizing a whole crude (22) to form a liquid fraction (30) and a vapor fraction (28) ([0020], [0041]-[0042]; Fig. 1);
a heater (44) configured for superheating the vapor fraction to form a superheated vapor fraction ([0044]; Fig. 1);
a second vaporizer (52) configured for partially vaporizing the liquid fraction to form a second vapor fraction (58) and a second liquid fraction (60) ([0045]; Fig. 1); and
a third vaporizer configured for partially vaporizing the second liquid fraction to form a third vapor fraction and a third liquid fraction ([0051]; it is suggested that the second liquid fraction is further separated in a third separator to obtain a vapor fraction and a liquid fraction).
Sundaram 2016 further discloses that unvaporized liquid (e.g. heavy hydrocarbons) may be processed/upgraded in refinery processes such as “LC-FINING process” ([0037]; [0067]). Particularly, the LC-fining process is known to involve the use of a hydrocracker (“LC-Fining Reactor” in Figure 1), capable of processing vacuum residue (e.g. hydrocarbons having a boiling point over 550 ºC), and a fractionator (e.g. “Vac. Tower” producing a vacuum gas oil and a vacuum residue) configured for fractionating the hydrocarbons in the effluent to form a light hydrocracked fraction and a heavy hydrocracked fraction (see Sundaram 2008, Abstract, pg. 3227, and Figure 1).
However, neither Sundaram 2016 nor Sundaram 2008 teaches or reasonably suggests that the system of Sundaram further comprises: 
(1) a hydrotreater configured for hydrotreating the liquid fraction (resulting from the first vaporizer), removing one or more of metals, sulfur, nitrogen, Conradson Carbon Residue (CCR), or asphaltenes, and producing a hydrotreated liquid, 

(3) a second separator configured for separating the second hydrocracked effluent to recover a second light hydrocracked fraction comprising the naphtha range hydrocarbons, and a second heavy hydrocracked fraction, and 
(4) a thermal cracker configured for thermally cracking (i) the superheated vapor fraction, (ii) the second vapor fraction; (iii) the third vapor fraction, (iv) the second light hydrocracked fraction, and (v) the second heavy hydrocracked fraction (claim 13), or the fourth vapor fraction and the fourth liquid fraction, obtained from a fourth vaporizer configured for partially vaporizing the second heavy hydrocracked fraction (claim 5), and producing thermally cracked hydrocarbon effluents each containing a mixture of olefins and paraffins. 
	Nothing in Sundaram 2016, in view of Sundaram 2008, or elsewhere in the prior art of record, provides a teaching or suggestion that would have motivated one skilled in the modify the Sundaram/Sundaram 2008 system by including a hydrotreater, a second hydrocracker, and a second separator (and a fourth vaporizer for claim 5), each configured to operate the functions as recited in claims 5 and 13. Particularly, while Sundaram 2016 suggests that the hydrocarbon feed may be subjected to hydrotreating upstream of the process disclosed therein, there is no teaching or suggestion that would have reasonably motivated one skilled in the prior art to specifically operate the hydrotreater downstream of the first vaporizer and upstream of the second vaporizer to hydrotreat the liquid fraction obtained from the first vaporizer.  Also, there is not enough motivation which would have guided one skilled in the art to operate two hydrocrackers and two separators such that (i) a second light hydrocracked fraction and (ii) a second heavy hydrocracked fraction (claim 13), or a fourth vapor fraction and a fourth liquid fraction obtained from a fourth vaporizer (claim 5) are first obtained and then subjected to thermal cracking. 

a first vaporizer configured for partially vaporizing a whole crude (2 in Fig. 1) to form a liquid fraction (15) and a vapor fraction (14) ([0024], [0047]);
a heater (27) configured for heating the vapor fraction to form a heated vapor fraction (28) ([0050]);
a second vaporizer (13) configured for partially vaporizing the liquid fraction to form a second vapor (17) and a second liquid fraction ([0047], [0059]);
a hydrocracker (51) configured for hydrocracking the second liquid to form a hydrocracked product (52) ([0058]); and
a thermal cracker (29) configured for thermally cracking the heated vapor fraction, the second vapor fraction, and a portion of hydrocracked product ([0050], [0058]).
However, Halsey does not teach or reasonably suggest that the apparatus may further comprise a hydrotreater, a third vaporizer (and a fourth vaporizer, as recited in claim 5), a second hydrocracker, and a second separator, said units being configured to operate the functions as recited in claims 5 and 13. 
Consequently, no prior art of record, individually or in combination, teaches or reasonably suggests a system comprising all of the claimed components that are specifically arranged and configured to operate the functions, as recited in claims 5 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772